                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00028-MOC-DSC


 NORRIS ALLEN et al.,                             )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                     ORDER
                                                  )
 EXPRESS COURIER                                  )
 INTERNATIONAL, INC. et al.,                      )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on “Joint Motion to Stay Litigation to Permit the

Parties to Participate in Mediation” (document # 32) filed December 18, 2018. For the reasons set

forth therein, the Motion will be granted.


       Therefore, this action is stayed until March 1, 2019, which includes a stay of all deadlines

in the Court’s Scheduling Order (document #31). Within fourteen days of the date the stay is lifted,

the Parties shall either submit a notice informing the Court that the matter has been resolved or, if

the matter is not resolved through mediation, the Parties shall submit a joint proposal for a

discovery schedule to govern the litigation.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..
SO ORDERED.
              Signed: December 19, 2018
